DETAILED ACTION
Claims 1, 3-5 and 7-11 are pending.  Claims 1, 5 and 9 have been amended.  Claims 1, 3-5 and 7-11 are rejected.
The application claims priority to provisional application 61/955,752 filed on 03/19/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 4, 5, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiley et al., Patent Application Publication No. 2012/0296637 (hereinafter Smiley) in view of Hakkani-Tur et al., Patent Application Publication No. 2015/0179168 (hereinafter Hakkani-Tur), Musgrove, Patent Application Publication No. 2006/0235870 (hereinafter Musgrove), Artzt et al., Patent Application Publication No. 2013/0046576 (hereinafter Artzt) and Mauclaire, Patent Application Publication No. 2012/0011157 (hereinafter Mauclaire).

Regarding claim 1, Smiley teaches:
A computer implemented method for processing a collection of documents (Smiley Paragraph [0047], a metric which categorizes the relationship between two documents, Fig. 1, shows doc 1 and doc 2 categorized together with t2 and t3), the method comprising:
receiving, by a computing device (Smiley Paragraph [0045], diagram of a machine), the collection of documents wherein only a minority of the collection has an established document set (Smiley Paragraph [0047], a metric which categorizes the relationship between two documents, Fig. 1, shows doc 1 and doc 2 categorized together with t2 and t3);
Smiley does not expressly disclose:
determining, by a computing device, a first set of documents from the collection sharing a set of frequently occurring topics with the reference corpus, the frequently occurring topics determined based on a threshold value of a differential frequency with the exemplar;
determining, by a computing device, a second set of documents from the reference corpus sharing the set of frequently occurring topics with the first set of documents based on the threshold 
However, Hakkani-Tur teaches:
determining, by a computing device (Hakkani-Tur Paragraph [0007], conversation processing device), a first set of documents from the collection sharing a set of frequently occurring topics with the reference corpus (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks), the frequently occurring topics determined based on a threshold value of a differential frequency with the exemplar (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks);
determining, by a computing device (Hakkani-Tur Paragraph [0007], conversation processing device), a second set of documents from the reference corpus sharing the set of frequently occurring topics with the first set of documents based on the threshold value of the differential frequency (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks), and wherein the second set of documents is manually categorized as not belonging in the exemplar (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks);
Smiley and Hakkani-Tur are from the analogous art of categorizing/segmenting data based on topics.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Hakkani-Tur to have combined Smiley and Hakkani-Tur.

Smiley does not expressly disclose:
determining, by a computing device, a reference corpus comprising all documents in the collection having the established document and that have been manually categorized into a plurality of categories wherein at least one of the categories is designated as an exemplar;
designating, by a computing device, topics occurring frequently in the first set but seldom in the second set, as anchors and corresponding vectors of anchor features;
designating, by a computing device, topics occurring frequently in both the first set and the second set as tethers and corresponding vectors of tether features;
for each vector of the tether features, assigning an anchor feature with which the vector has a sufficiently strong co-occurrence tendency based on a threshold co-occurrence value;

However, Musgrove teaches:
determining, by a computing device (Musgrove Paragraph [0029], general purpose computing device), a reference corpus comprising all documents in the collection having the established document and that have been manually categorized into a plurality of categories wherein at least one of the categories is designated as an exemplar (Musgrove Paragraph [0011], very many electronic documents are being classified daily by very many different editors using very many different taxonomies, Paragraph [0013], the present invention provides a system and method for connecting the plurality of taxonomies together so as to allow the user or editor to inter-relate, inter-operate and inter-navigate, Paragraph [0096], sample documents chosen by the user so that the clusters essentially represent the various nodes of the target taxonomy, Fig. 4, shows a minority of categories for cars and sports cars 18%);
designating, by a computing device (Musgrove Paragraph [0029], general purpose computing device), topics occurring frequently in the first set but seldom in the second set, as anchors and corresponding vectors of anchor features (Musgrove Paragraph [0089], referring to the first cluster, documents 2 and 13 are identified as anchored documents, the remaining documents are tethered to documents 2 and 13 which means that these documents are peripherally related to the anchored documents, Fig. 4, shows Taxonomy A and B, Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features);
designating, by a computing device (Musgrove Paragraph [0029], general purpose computing device), topics occurring frequently in both the first set and the second set as tethers and corresponding vectors of tether features (Musgrove Paragraph [0092], electronic documents can be anchored across the first and second taxonomies, the clustering module can further attempt to tether a preponderance of the remaining electronic documents in both of the nodes in the two taxonomies, Fig. 4, shows Taxonomy A and B containing Vehicles and Cars, Trucks, Sports cars and Passenger Cars (topics), Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features);
for each vector of the tether features (Musgrove Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features), assigning an anchor feature with which the vector has a sufficiently strong co-occurrence tendency based on a threshold co-occurrence value (Musgrove Paragraph [0020], tethers together electronic documents related to an anchored electronic document, Paragraph [0089], documents 2 and 13 are identified as anchored documents, the remaining documents are tethered to documents 2 and 13 which means that these documents are peripherally related to the anchored documents, Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features, Paragraph [0087], thresholds for relatedness scores);
Musgrove Fig. 4, shows a series of tethers and anchors of a topic map with contrastive topics under vehicles (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification));
Smiley and Musgrove are from the analogous art of categorizing electronic documents.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Musgrove to have combined Smiley and Musgrove.
The motivation to combine Smiley and Musgrove is to improve topic correspondence by using tethers and anchors.  It would have been obvious to one of ordinary skill in the art to take the categorization of documents in a collection of Smiley and combine it with the tethers and anchors of Musgrove in order to obtain the predictable result of improving topic correspondence.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Musgrove.
Smiley does not expressly disclose:
creating a megatopic set directable to a specific audience…
However, Artzt teaches:
creating a megatopic set directable to a specific audience (Artzt Paragraph [0027], stores the tweet and the user identity information associated with the tweet in the audience database, build a map that identifies a list of all predetermined topics a particular user mentions in any tweet (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification))…
Smiley and Artzt are from the analogous art of analyzing topics.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Artzt to have combined Smiley and Artzt.
The motivation to combine Smiley and Artzt is to increase the types of documents analyzed by including tweets.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the use of tweets of Artzt in order to obtain the predictable result of increasing the types of documents analyzed.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Artzt.
Smiley does not expressly disclose:
modifying the taxonomy to include the 
However, Mauclaire teaches:
modifying the taxonomy to include the Mauclaire Paragraph [0011], method may further comprise using the specific metamodel instance model and adding as necessary the corresponding taxonomy topic concept objects).
Smiley and Mauclaire are from the analogous art of topic systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Mauclaire to have combined Smiley and Mauclaire.
The motivation to combine Smiley and Mauclaire is to improve topic grouping by including new topics.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the adding of new topics of Mauclaire in order to obtain the predictable result of improving topic grouping.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Mauclaire.

Regarding claim 4, Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire further teaches:
The method of claim 1, wherein the megatopic is a contrastive mega-topic (Musgrove Fig. 4, shows a series of tethers and anchors of a topic map with contrastive topics under vehicles (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification)).

Regarding claim 5, Smiley teaches:
A computer system for processing a collection of documents (Smiley Paragraph [0047], a metric which categorizes the relationship between two documents, Fig. 1, shows doc 1 and doc 2 categorized together with t2 and t3), the system comprising:
at least one processor (Smiley Paragraph [0195], within the processor 1602);
one or more memories operatively coupled to the at least one processor and having instructions stored thereon which, when executed by the at least one processor cause the at least one processor to (Smiley Paragraph [0195], machine-readable medium on which is stored a set of executable instructions, within the main memory and/or within the processor):
receiving, the collection of documents wherein only a minority of the collection has an established document set (Smiley Paragraph [0047], a metric which categorizes the relationship between two documents, Fig. 1, shows doc 1 and doc 2 categorized together with t2 and t3);
Smiley does not expressly disclose:
determining, a first set of documents from the collection sharing a set of frequently occurring topics with the reference corpus, the frequently occurring topics determined based on a threshold value of differential frequency with the exemplar;
determining, a second set of documents from the reference corpus sharing the set of frequently occurring topics with the first set of documents based on the threshold value of the differential frequency, and wherein the second set of documents is manually categorized as not belonging in the exemplar;
However, Hakkani-Tur teaches:
determining, a first set of documents from the collection sharing a set of frequently occurring topics with the reference corpus (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks), the frequently occurring topics determined based on a threshold value of differential frequency with the exemplar (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks);
determining, a second set of documents from the reference corpus sharing the set of frequently occurring topics with the first set of documents based on the threshold value of the differential frequency (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks), and wherein the second set of documents is manually categorized as not belonging in the exemplar (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks);
Smiley and Hakkani-Tur are from the analogous art of categorizing/segmenting data based on topics.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Hakkani-Tur to have combined Smiley and Hakkani-Tur.
The motivation to combine Smiley and Hakkani-Tur is to improve data segmentation by using a cosine similarity and comparing it to a threshold value.  It would have been obvious to one of ordinary skill in the art to take the categorization of documents in a collection of Smiley and combine it with the topic segments of Hakkani-Tur in order to obtain the predictable result of improving data segmentation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Hakkani-Tur.
Smiley does not expressly disclose:
determining, a reference corpus comprising all documents in the collection having the established document set and that have been manually categorized into a plurality of categories wherein at least one of the categories is designated as an exemplar;
designating, topics occurring frequently in the first set but seldom in the second set, as anchors and corresponding vectors of anchor features;
designating, topics occurring frequently in both the first set and the second set as tethers and corresponding vectors of tether features;
for each vector of the tether features, assign an anchor feature with which the vector has a sufficiently strong co-occurrence tendency based on a threshold co-occurrence value;

However, Musgrove teaches:
determining, a reference corpus comprising all documents in the collection having the established document set and that have been manually categorized into a plurality of categories wherein at least one of the categories is designated as an exemplar (Musgrove Paragraph [0011], very many electronic documents are being classified daily by very many different editors using very many different taxonomies, Paragraph [0013], the present invention provides a system and method for connecting the plurality of taxonomies together so as to allow the user or editor to inter-relate, inter-operate and inter-navigate, Paragraph [0096], sample documents chosen by the user so that the clusters essentially represent the various nodes of the target taxonomy, Fig. 4, shows a minority of categories for cars and sports cars 18%);
designating, topics occurring frequently in the first set but seldom in the second set, as anchors and corresponding vectors of anchor features (Musgrove Paragraph [0089], referring to the first cluster, documents 2 and 13 are identified as anchored documents, the remaining documents are tethered to documents 2 and 13 which means that these documents are peripherally related to the anchored documents, Fig. 4, shows Taxonomy A and B, Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features);
designating, topics occurring frequently in both the first set and the second set as tethers and corresponding vectors of tether features (Musgrove Paragraph [0092], electronic documents can be anchored across the first and second taxonomies, the clustering module can further attempt to tether a preponderance of the remaining electronic documents in both of the nodes in the two taxonomies, Fig. 4, shows Taxonomy A and B containing Vehicles and Cars, Trucks, Sports cars and Passenger Cars (topics), Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features);
for each vector of the tether features (Musgrove Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features), assign an anchor feature with which the vector has a sufficiently strong co-occurrence tendency based on a threshold co-occurrence value (Musgrove Paragraph [0020], tethers together electronic documents related to an anchored electronic document, Paragraph [0089], documents 2 and 13 are identified as anchored documents, the remaining documents are tethered to documents 2 and 13 which means that these documents are peripherally related to the anchored documents, Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features, Paragraph [0087], thresholds for relatedness scores);
Musgrove Fig. 4, shows a series of tethers and anchors of a topic map with contrastive topics under vehicles (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification));
Smiley and Musgrove are from the analogous art of categorizing electronic documents.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Musgrove to have combined Smiley and Musgrove.
The motivation to combine Smiley and Musgrove is to improve topic correspondence by using tethers and anchors.  It would have been obvious to one of ordinary skill in the art to take the categorization of documents in a collection of Smiley and combine it with the tethers and anchors of Musgrove in order to obtain the predictable result of improving topic correspondence.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Musgrove.
Smiley does not expressly disclose:
creating a megatopic set directable to a specific audience…
However, Artzt teaches:
creating a megatopic set directable to a specific audience (Artzt Paragraph [0027], stores the tweet and the user identity information associated with the tweet in the audience database, build a map that identifies a list of all predetermined topics a particular user mentions in any tweet (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification))…
Smiley and Artzt are from the analogous art of analyzing topics.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Artzt to have combined Smiley and Artzt.
The motivation to combine Smiley and Artzt is to increase the types of documents analyzed by including tweets.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the use of tweets of Artzt in order to obtain the predictable result of increasing the types of documents analyzed.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Artzt.
Smiley does not expressly disclose:
modifying the taxonomy to include the 
However, Mauclaire teaches:
modifying the taxonomy to include the Mauclaire Paragraph [0011], method may further comprise using the specific metamodel instance model and adding as necessary the corresponding taxonomy topic concept objects).
Smiley and Mauclaire are from the analogous art of topic systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Mauclaire to have combined Smiley and Mauclaire.
The motivation to combine Smiley and Mauclaire is to improve topic grouping by including new topics.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the adding of new topics of Mauclaire in order to obtain the predictable result of improving topic grouping.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Mauclaire.

Regarding claim 8, Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire further teaches:
The system of claim 5, wherein the megatopic is a contrastive mega-topic (Musgrove Fig. 4, shows a series of tethers and anchors of a topic map with contrastive topics under vehicles (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification)).

Regarding claim 9, Smiley teaches:
A non-transitory machine-readable medium including instructions which, when read by a machine, cause the machine to perform operations in a method for processing a collection of documents, the operations comprising at least (Smiley Paragraph [0195], machine-readable medium on which is stored a set of executable instructions, within the main memory and/or within the processor):
receiving, the collection of documents wherein only a minority of the collection has an established document set (Smiley Paragraph [0047], a metric which categorizes the relationship between two documents, Fig. 1, shows doc 1 and doc 2 categorized together with t2 and t3);
Smiley does not expressly disclose:
determining, a first set of documents from the collection sharing a set of frequently occurring topics with the reference corpus, the frequently occurring topics determined based on a threshold value of a differential frequency with the exemplar;
determining, a second set of documents from the reference corpus sharing the set of frequently occurring topics with the first set of documents based on the threshold value of the differential frequency, and wherein the second set of documents is manually categorized as not belonging in the exemplar;
However, Hakkani-Tur teaches:
determining, a first set of documents from the collection sharing a set of frequently occurring topics with the reference corpus (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks), the frequently occurring topics determined based on a threshold value of a differential frequency with the exemplar (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks);
determining, a second set of documents from the reference corpus sharing the set of frequently occurring topics with the first set of documents based on the threshold value of the differential frequency (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks), and wherein the second set of documents is manually categorized as not belonging in the exemplar (Hakkani-Tur Paragraph [0044], cosine similarity is lower than a selected threshold value, the topic blocks are considered to belong to different topic segments and a topic boundary is created between the topic blocks);
Smiley and Hakkani-Tur are from the analogous art of categorizing/segmenting data based on topics.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Hakkani-Tur to have combined Smiley and Hakkani-Tur.
The motivation to combine Smiley and Hakkani-Tur is to improve data segmentation by using a cosine similarity and comparing it to a threshold value.  It would have been obvious to one of ordinary skill in the art to take the categorization of documents in a collection of Smiley and combine it with the topic segments of Hakkani-Tur in order to obtain the predictable result of improving data segmentation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Hakkani-Tur.
Smiley does not expressly disclose:
determining, a reference corpus comprising all documents in the collection having the established document set and that have been manually categorized into a plurality of categories wherein at least one of the categories is designated as an exemplar;
designating, topics occurring frequently in the first set but seldom in the second set, as anchors and corresponding vectors of anchor features;
designating, topics occurring frequently in both the first set and the second set as tethers and corresponding vectors of tether features;
for each vector of the tether features, assign an anchor feature with which the vector has a sufficiently strong co-occurrence tendency based on a threshold co-occurrence value;

However, Musgrove teaches:
determining, a reference corpus comprising all documents in the collection having the established document set and that have been manually categorized into a plurality of categories wherein at least one of the categories is designated as an exemplar (Musgrove Paragraph [0011], very many electronic documents are being classified daily by very many different editors using very many different taxonomies, Paragraph [0013], the present invention provides a system and method for connecting the plurality of taxonomies together so as to allow the user or editor to inter-relate, inter-operate and inter-navigate, Paragraph [0096], sample documents chosen by the user so that the clusters essentially represent the various nodes of the target taxonomy, Fig. 4, shows a minority of categories for cars and sports cars 18%);
designating, topics occurring frequently in the first set but seldom in the second set, as anchors and corresponding vectors of anchor features (Musgrove Paragraph [0089], referring to the first cluster, documents 2 and 13 are identified as anchored documents, the remaining documents are tethered to documents 2 and 13 which means that these documents are peripherally related to the anchored documents, Fig. 4, shows Taxonomy A and B, Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features);
designating, topics occurring frequently in both the first set and the second set as tethers and corresponding vectors of tether features (Musgrove Paragraph [0092], electronic documents can be anchored across the first and second taxonomies, the clustering module can further attempt to tether a preponderance of the remaining electronic documents in both of the nodes in the two taxonomies, Fig. 4, shows Taxonomy A and B containing Vehicles and Cars, Trucks, Sports cars and Passenger Cars (topics), Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features);
for each vector of the tether features (Musgrove Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features), assign an anchor feature with which the vector has a sufficiently strong co-occurrence tendency based on a threshold co-occurrence value (Musgrove Paragraph [0020], tethers together electronic documents related to an anchored electronic document, Paragraph [0089], documents 2 and 13 are identified as anchored documents, the remaining documents are tethered to documents 2 and 13 which means that these documents are peripherally related to the anchored documents, Paragraph [0036], word usage pattern module 50 to extract and compare a vector of semantic features, Paragraph [0087], thresholds for relatedness scores);
Musgrove Fig. 4, shows a series of tethers and anchors of a topic map with contrastive topics under vehicles (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification));
Smiley and Musgrove are from the analogous art of categorizing electronic documents.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Musgrove to have combined Smiley and Musgrove.
The motivation to combine Smiley and Musgrove is to improve topic correspondence by using tethers and anchors.  It would have been obvious to one of ordinary skill in the art to take the categorization of documents in a collection of Smiley and combine it with the tethers and anchors of Musgrove in order to obtain the predictable result of improving topic correspondence.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Musgrove.
Smiley does not expressly disclose:
creating a megatopic set directable to a specific audience…
However, Artzt teaches:
creating a megatopic set directable to a specific audience (Artzt Paragraph [0027], stores the tweet and the user identity information associated with the tweet in the audience database, build a map that identifies a list of all predetermined topics a particular user mentions in any tweet (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification))…
Smiley and Artzt are from the analogous art of analyzing topics.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Artzt to have combined Smiley and Artzt.
The motivation to combine Smiley and Artzt is to increase the types of documents analyzed by including tweets.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the use of tweets of Artzt in order to obtain the predictable result of increasing the types of documents analyzed.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Artzt.
Smiley does not expressly disclose:
modifying the taxonomy to include the 
However, Mauclaire teaches:
modifying the taxonomy to include the Mauclaire Paragraph [0011], method may further comprise using the specific metamodel instance model and adding as necessary the corresponding taxonomy topic concept objects).
Smiley and Mauclaire are from the analogous art of topic systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Mauclaire to have combined Smiley and Mauclaire.
The motivation to combine Smiley and Mauclaire is to improve topic grouping by including new topics.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the adding of new topics of Mauclaire in order to obtain the predictable result of improving topic grouping.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Mauclaire.

Regarding claim 11, Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire further teaches:
The system of claim 9, wherein the megatopic is a contrastive mega-topic (Musgrove Fig. 4, shows a series of tethers and anchors of a topic map with contrastive topics under vehicles (a complete topic map is being considered the mega-topic based on Paragraph [0007] of the instant application’s specification)).

Claims 3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiley in view of Hakkani-Tur, Musgrove, Artzt, Mauclaire and Soroca et al., Patent Application Publication No. 2012/0173367 (hereinafter Soroca).

Regarding claim 3, Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire teaches parent claim 1.
Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire does not expressly disclose:
where the assigned categories are based on at least one of user queries and user comments.
However, Soroca teaches:
where the assigned categories are based on at least one of user queries and user comments (Soroca Paragraph [1115], assign user queries to a defined set of categories).
Smiley and Soroca are from the analogous art of analyzing categories.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Soroca to have combined Smiley and Soroca.
The motivation to combine Smiley and Soroca is to increase the types of data analyzed by using mobile user data.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the mobile user data of Soroca in order to obtain the predictable result of increasing the types of data analyzed.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Soroca.

Regarding claim 7, Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire teaches parent claim 5.
Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire does not expressly disclose:
where the assigned categories are based on at least one of user queries and user comments.
However, Soroca teaches:
where the assigned categories are based on at least one of user queries and user comments (Soroca Paragraph [1115], assign user queries to a defined set of categories).
Smiley and Soroca are from the analogous art of analyzing categories.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Soroca to have combined Smiley and Soroca.
The motivation to combine Smiley and Soroca is to increase the types of data analyzed by using mobile user data.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the mobile user data of Soroca in order to obtain the predictable result of increasing the types of data analyzed.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Soroca.

Regarding claim 10, Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire teaches parent claim 9.
Smiley in view of Hakkani-Tur, Musgrove, Artzt and Mauclaire does not expressly disclose:
where the assigned categories are based on at least one of user queries and user comments.
However, Soroca teaches:
where the assigned categories are based on at least one of user queries and user comments (Soroca Paragraph [1115], assign user queries to a defined set of categories).
Smiley and Soroca are from the analogous art of analyzing categories.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Smiley and Soroca to have combined Smiley and Soroca.
The motivation to combine Smiley and Soroca is to increase the types of data analyzed by using mobile user data.  It would have been obvious to one of ordinary skill in the art to take the system of Smiley and combine it with the mobile user data of Soroca in order to obtain the predictable result of increasing the types of data analyzed.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Smiley and Soroca.

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 1-3 of Remarks, Applicant argues against the rejection under 35 U.S.C. 103.
On pages 2-3, Applicant argues against the prior art of record teaching an exemplar, the Examiner disagrees.  The claims now state that a category is designated as an exemplar.  The previous set of claims chose a category as a target category which only a minority of categories were in the target category.  One of ordinary skill in the art would recognize that choosing any category as an exemplar is the same has having a target category since both identify a category.  Musgrove teaches that a taxonomy is chosen as a target taxonomy (Paragraph [0096]).  This shows selecting a taxonomy as a target taxonomy or designating this taxonomy as an exemplar.  Therefore, Musgrove teaches designating an exemplar.
On page 3, Applicant argues that Musgrove does not disclose “designating [tethers based] on topics occurring frequently in both the first set and the second set as tethers and corresponding vectors of tether features”, the Examiner disagrees.  Musgrove teaches tethering documents in both nodes in two taxonomies (Paragraph [0092]).  This shows that Musgrove teaches tethering topics that occur in both taxonomies.  Musgrove teaches that a taxonomy is chosen as a target taxonomy (Paragraph [0096]).  This shows selecting a taxonomy as a target taxonomy or designating this taxonomy as an exemplar.  Therefore, Musgrove teaches “designating [tethers based] on topics occurring frequently in both the first set and the second set as tethers and corresponding vectors of tether features”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164            

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164